Citation Nr: 0200985	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  97-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
1989, for an award of a 100 percent schedular disability 
rating for anxiety reaction with post-traumatic stress 
disorder and paranoid disorder with paranoid personality.

2.  Whether a September 1993 rating decision, granting a 
total disability rating due to individual unemployability 
(TDIU) and assigning an effective date of December 1, 1989, 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim for an 
effective date prior to December 1, 1989, for an award of a 
100 percent schedular rating for a psychiatric disorder, and 
his claim that the RO committed clear and unmistakable error 
(CUE) in its September 1993 decision awarding the veteran 
TDIU and assigning and effective date of December 1, 1989.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in June 2001, 
before the undersigned Board member.


FINDINGS OF FACT

1.  All evidence required for an equitable disposition of the 
veteran's claims has been developed and obtained, and all due 
process concerns as to the development of the claims have 
been addressed.

2.  In an August 2, 1988, decision the Board determined that 
the veteran's psychiatric impairment was properly evaluated 
as 50 percent disabling and no increase was warranted, and 
concluded that the veteran was not entitled to TDIU.  

3.  The veteran's claims of entitlement to TDIU and an 
increase in the evaluation of his service-connected 
psychiatric disorders were received at his December 1, 1989, 
hearing at the RO.

4.  The evidence from December 1, 1988, to December 1, 1989, 
fails to show that the veteran's service-connected 
psychiatric impairment warranted a total rating.

5.  The evidence of record indicates that the veteran was 
working from December 1, 1988, to December 1, 1989, and 
though it shows that he was seen for treatment of his 
disabilities on a regular basis, it does not indicate that he 
was unable to maintain gainful employment during this time 
period.  

6.  The RO awarded the veteran entitlement to TDIU in a 
September 1993 decision, effective December 1, 1989.   Notice 
of the decision was sent to the veteran in October 1993, but 
the veteran did not perfect an appeal of this decision.

7.  The correct facts as they were known at that time, were 
before the RO in September 1993.

8.  The RO correctly applied the statutory and regulatory 
provisions extant in September 1993.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date prior to 
December 1, 1989, for the award of a schedular total 
disability evaluation for anxiety reaction with post-
traumatic stress disorder and paranoid disorder with paranoid 
personality have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (2001).

2.  The RO's September 1993 rating decision assigning an 
effective date of December 1, 1989, for the award of TDIU, 
does not contain clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date prior to December 1, 
1989, for an award of a 100 percent schedular disability 
rating for anxiety reaction with post-traumatic stress 
disorder and paranoid disorder with paranoid personality.

While the veteran's claims were pending, 38 U.S.C.A. § 5100 
et seq., was amended, effective for all pending claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001).  As a result of the amendments, 
the well-groundedness requirement was eliminated, and the VA 
is obligated to assist all claimants in the development of 
their claims, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified and more specifically defined the 
duty to assist itself.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  

In the present case it appears that the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran were obtained by the RO or submitted by the veteran.  
Further, the veteran has been provided with a hearing on his 
claim, and has not identified any additional evidence that 
needs to be obtained.  Finally, the veteran has been provided 
notice of the information required to substantiate his claim, 
and the applicable laws and regulations were sent to the 
veteran and his representativein the Statements of the Case.  
Accordingly, no further assistance is necessary to comply 
with the requirements of the new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.  Consequently, a remand to the RO for 
compliance with the new legislation is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the veteran's claim, he testified at his June 
2001 hearing that his psychiatric impairment has been 
consistent since discharge and that he has essentially been 
unable to work since discharge.  He specifically testified 
that his effective date should be taken back to July 1984 
based on two separate examination reports which state that 
the veteran was permanently and completely disabled from work 
or significantly impaired in his ability to seek employment.  
He also points to an April 1983 VA vocational rehabilitation 
evaluation which found that he had a significant problem 
being able to continue to work because of his ankle 
disability, "let alone his psychiatric and vision 
problems."  His representative also noted that the veteran 
was awarded disability benefits from the Social Security 
Administration as of 1982.  

Historically, the record shows that the veteran was 
originally granted entitlement to service connection for a 
psychiatric impairment in a February 1972 Board decision, and 
in a February 1972 implementing decision, the RO assigned the 
veteran a 10 percent evaluation, effective August 19, 1969.  
In February 1983 the veteran was awarded a temporary total 
rating from October 13, 1982 to December 31, 1982, at which 
time his 10 percent evaluation resumed.  In decisions of 
September 1983, October 1983, and August 1984 the RO denied 
the veteran's requests for a rating greater than 10 percent.  
However, in April 1986 the RO awarded the veteran an increase 
in the evaluation of his psychiatric impairment to 50 percent 
disabling, effective July 31, 1985, the date of his claim.  
The veteran perfected an appeal of this claim, and in an 
August 2, 1988, Board decision, the Board concluded that the 
veteran's psychiatric impairment was only 50 percent 
disabling, but assigned an effective date of March 15, 1985.  
The Board also denied the veteran's claim of entitlement to 
TDIU.  On December 1, 1989, at a hearing before the RO, the 
veteran raised a claim of entitlement to an increased rating 
for his psychiatric impairment.  This claim was denied in 
February 1990, and the veteran appealed this decision.  In an 
April 1994 decision, the RO awarded the veteran a total 
schedular rating for his psychiatric impairment back to 
December 1, 1989.  The veteran perfected an appeal 
challenging the effective date assigned in this decision.

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2001).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (2001); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2001).  In 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 2001); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2001).

Given these regulations, the date of claim must be 
ascertained in order to determine the effective date.  The 
veteran's claim was received on December 1, 1989, the date he 
testified concerning the severity of his disability at a 
hearing before the RO.  While the veteran contends that he is 
entitled to an effective date in 1982, 1983 or 1984, for his 
total schedular evaluation, there is no evidence of record 
that an outstanding claim was pending since this time, 
justifying a date of claim prior to December 1, 1989.  In 
fact, the Board's August 1988 decision considered the medical 
evidence identified by the veteran and denied the veteran's 
request for a rating greater than 50 percent for his 
psychiatric disorder.  Moreover, given the Board's August 
1988 decision finding that the veteran's psychiatric 
impairment was properly rated as 50 percent disabling, there 
is no basis for a finding that a total rating was "factually 
ascertainable" prior to August 1988.  See Hazan v. Gober, 10 
Vet. App. 511, 519-20 (1997).  Accordingly, an effective date 
prior to August 2, 1988, is not appropriate.  

However, as noted, under the regulations, the effective date 
should be date of claim, or the date that the increase was 
"factually ascertainable," if a claim is filed within one 
year of that date.  Therefore, it must be determined if a 
total rating was "factually ascertainable" during the one 
year period prior to December 1, 1989.  Under the regulations 
in effect at that time, a total disability rating for anxiety 
reaction and post-traumatic stress disorder was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosion of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994).  A total disability rating for paranoid 
disorders was warranted for active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce a total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9210 (1994).  Accordingly, 
in order to be "factually ascertainable" any evidence of 
record must show that one of these provisions is satisfied.

Medical evidence from October 1988 to December 1989 shows 
that the veteran was treated sporadically on an outpatient 
basis for his psychiatric impairment during this time.  In 
October 1988 he was tremendously distressed and anxious about 
his "life in general" being in turmoil.  In December 1988 
he was upset at the VA's denial of his claim and asserted 
that his financial obligations prevented him from being more 
active with the mental health clinic.  In March 1989 he was 
very suspicious and afraid that his phones were bugged, but 
was too busy to make regular appointments.  In May 1989 he 
had increasing paranoid ideas and seemed to be 
decompensating.  In June 1989 he was seen on two occasions 
and was concerned about his application for Social Security 
Administration benefits.  He was very suspicious of the 
federal government.  The examiner noted that he was "too 
impaired to work??"  He was next seen in September 1989 on 
two occasions.  He was noted to be highly suspicious of the 
system and felt that the VA and Social Security 
Administration were out to get him.  He was encouraged to 
consider hospitalization, but refused citing financial 
obligations.  He canceled two appointments in November 1989.  

At his hearing in December 1989 he testified concerning his 
physical disabilities as well as his psychiatric impairment.  
He noted that he had nightmares, depression, flashbacks, 
mostly at night, because of the medications he was on.  A co-
worker at his hearing testified that he had spells where he 
could not concentrate on anything and had to be refocused.  
The veteran also testified that he was currently self-
employed working in real estate.  

On December 5, 1989, the co-worker who was present at his 
hearing submitted a written statement in which she noted that 
she had worked with the veteran for approximately a year and 
that he constantly thinks he is being followed or monitored, 
and believes that the phones are being bugged.  She also 
noted that it was difficult for him to set up appointments 
because he cannot tell in advance how bad his physical and 
mental disabilities will be on a given day.  She also noted 
that he had a great business mind, and when feeling well 
performed his job in an exemplary fashion.

The medical evidence does not establish that the veteran had 
psychotic manifestations of sufficient severity to produce 
total social and industrial inadaptability, especially in 
light of the fact that he was working during this period.  
Although he had symptomatology, the veteran was apparently 
able to hold down employment, and according to his co-worker, 
able to be "exemplary" when his disabilities were not 
acting up.  Additionally, the evidence does not establish 
that he was virtually isolated in the community because of 
his disabilities, his co-worker came to his hearing on his 
behalf, and the evidence shows that he was, in fact, able to 
hold a job.  Despite his suspiciousness and concerns over 
being followed and eavesdropped on, there was no evidence 
that he grossly repudiated reality.  This was evidenced by 
his ability to work, and his ability to make the decision to 
decline hospitalization for financial reasons.  Further, his 
ability to retain his job and perform in an exemplary manner 
at times indicates that he was able to obtain and retain 
employment.  Therefore, the medical evidence from August 1988 
to December 1, 1989 fails to provide evidence that a total 
disability rating was "factually ascertainable" prior to 
December 1, 1989, the date of claim selected by the RO as the 
effective date.  Accordingly, an effective date prior to 
December 1, 1989, for the award of a total schedular 
disability rating for anxiety reaction with post-traumatic 
stress disorder and paranoid disorder with paranoid 
personality, is not appropriate, and the veteran's claim 
therefore, is denied. 


2.  Whether a September 1993 rating decision, granting a 
total disability rating due to individual unemployability 
(TDIU) and assigning an effective date of December 1, 1989, 
was clearly and unmistakably erroneous.

Initially, the Board notes that while the veteran's claim was 
pending, new legislation was passed that enhances VA's duty 
to assist a claimant in the development of a claim as well as 
providing for specific notification requirements.  Veterans 
Claims Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001).  However, the Court has recently held that while the 
VCAA is potentially applicable to all pending claims, as CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant," as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  In keeping with 
the Court's finding in Livesay, the Board concludes that the 
newly promulgated regulations implementing the duties laid 
out in the VCAA are also inapplicable to CUE claims.  See 
generally, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The law and regulations provide that previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105 (2001).  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2001).  In September 1993 the RO issued a decision awarding 
the veteran entitlement to a total disability rating due to 
individual unemployability, effective December 1, 1989.  
Notice of this decision was sent to the veteran in October 
1993.  The veteran did not file a notice of disagreement with 
this decision, and it became final in October 1994.  
Accordingly, the September 1993 decision is final.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  A determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Evidence that was not actually of 
record at the time of the decision at issue cannot be 
considered for purposes of CUE.  The Court has held that, for 
there to be a valid claim of clear and unmistakable error, 
there must have been an error in the prior adjudication of 
the claim.  See Russell, 3 Vet. App. at 313.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were improperly applied.  Id.  
Clear and unmistakable error is error that is undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. At 313-314.  Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370 (1991).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  To establish clear 
and unmistakable error, it must be further demonstrated that 
the claimed error, when called to the attention of later 
reviewers, compels a different conclusion to which reasonable 
minds could not differ.  See Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In the present case, the veteran asserts that the RO clearly 
and unmistakably erred in its September 1993 decision, when 
it assigned an effective date of December 1, 1989, for the 
award of TDIU.  The veteran contends that the appropriate 
effective date is one of the following:  April 5, 1983, when 
a VA vocational rehabilitation examiner determined that the 
veteran had significant problems being able to continue to 
work due to his service-connected disabilities; July 27, 
1984, the date of a VA examination which notes that the 
veteran was significantly impaired in his capability to seek 
employment; or August 27, 1984, the date a fee basis 
evaluation report was received.  The examiner of the 
evaluation noted that the veteran was permanently and 
completely disabled from any type of work.  

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that unless otherwise provided the effective date 
for the granting of increased disability compensation is the 
date of receipt of the claim or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2001); 
see also 38 U.S.C.A. § 5110(a) (West 1991).  These 
regulations also provide, however, that the effective date of 
an award of increased compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, provided that the claim is received 
within one year of that date; if the claim is not received 
within one year of that date, the appropriate effective date 
is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2001).  These regulations were also in effect in 1993.

In order for the evidence submitted in the year prior to 
December 1, 1989, to establish that TDIU was "factually 
ascertainable," it must satisfy the criteria for TDIU in 
effect in 1993.  The 1993 regulations required that the 
claimant's schedular rating must be less than total, and he 
must be found to be unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1993).  Marginal employment will not be 
considered employment.  Marginal employment is deemed to 
exist when earned annual income does not exceed the amount 
established as the poverty threshold for one person or on 
facts found basis.  38 C.F.R. § 4.16(b) (1993).  

In December 1988 the veteran was service-connected for a 
psychiatric impairment evaluated as 50 percent disabling, 
left eye blindness evaluated as 30 percent disabling, 
bilateral arthritis of the ankles rated as 10 percent 
disabling, low back strain rated as 10 percent disabling, and 
noncompensable scars on his back, chin, and left temple.  The 
combined evaluation for his service-connected disabilities 
was 70 percent.  

Turning to the question of whether TDIU was "factually 
ascertainable," the Board notes that the veteran does not 
dispute the facts in evidence at the time of the RO's 
September 1993 decision, in essence, his challenge to the 
decision is that the law was incorrectly applied.  The 
evidence in question reveals that the veteran's claim for 
TDIU was denied by the Board in an August 2, 1988 decision.  
Through testimony at a hearing at the RO on December 1, 1989, 
he submitted a new claim for TDIU.  At the time of the 
hearing he also submitted VA outpatient treatment records 
from 1987 to 1989.  These treatment records include sporadic 
treatment for his psychiatric disability, as discussed above, 
as well as several reports of treatment for his eye 
disability, medication refills, and treatment for a skin 
disorder on one occasion.  His testimony at the hearing noted 
that he had loss of vision in one eye, that he uses a TENS 
unit for his ankle and back, and that he had nightmares, 
flashbacks, and depression because of his psychiatric 
disorder.  He also testified that he had dizziness from 
Meniere's disease and was affected by all the medications 
that he had to take.  He stated that he was currently self-
employed, working in real-estate.  A co-worker at the hearing 
testified that the veteran had periods where he could not 
concentrate at all, and sometimes must sleep off his 
symptoms.  

In a statement submitted to the record subsequent to the 
hearing, the veteran's co-worker stated that she worked with 
the veteran for approximately a year and that he constantly 
thinks he is being followed or monitored, and believes that 
the phones are being bugged.  She also noted that it was 
difficult for him to set up appointments because he cannot 
tell in advance how bad his physical and mental disabilities 
will be on a given day.  She also noted that he had a great 
business mind, and when feeling well performed his job in an 
exemplary fashion.

While the veteran asserts that the RO incorrectly applied the 
law to the facts by not assigning an effective date in 1983 
or 1984 for his award of TDIU, the record reveals that the 
Board's August 1988 decision considered the medical evidence 
from 1983 and 1984, and denied the veteran's claim for TDIU.  
Given the Board's findings in this decision, entitlement to 
TDIU had not been demonstrated in the record prior to August 
2, 1988, despite the 1983 and 1984 evidence cited by the 
veteran.  See Hazan v. Gober, 10 Vet. App. 511, 519-20 
(1997).  Accordingly, there is no basis for finding that TDIU 
was "factually ascertainable" prior to August 2, 1988, and 
the RO did not "incorrectly apply the law" when it failed 
to assign an effective date in 1983 or 1984.  Additionally, 
the medical evidence from 1987 to 1989 does not indicate that 
the veteran was substantially unable to obtain and retain 
employment.  In fact, as noted above, he was working in real 
estate, and had been doing so for up to a year prior to his 
December 1989 hearing.  To the extent that the veteran is 
asserting that his work was marginal, the medical evidence 
does not demonstrate facts sufficient to conclude that he was 
unable to work at this time due solely to his service-
connected disabilities.  In any event, mere misinterpretation 
of the facts or difference of opinion does not constitute 
CUE.  CUE must be undebatable, which the claimed error in 
this particular case is not.  Accordingly, the RO's decision 
not to assign an effective date in 1983 or 1984 was not clear 
and unmistakable error, and they did not misapply the law 
when selecting an effective date of December 1, 1989.  



ORDER

An effective date prior to December 1, 1989, for the award of 
a total schedular rating for anxiety reaction with post-
traumatic stress disorder and paranoid disorder with paranoid 
personality, is denied.

A September 1993 rating decision, assigning an effective date 
of December 1, 1989, for TDIU, was not clearly and 
unmistakably erroneous.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

